      Case 2:09-cv-01677-TSZ Document 186 Filed 01/13/21 Page 1 of 13




        T.R. Status Report
                     January 13, 2021


Submitted under the
Settlement Agreement
in T.R. v. Birch and Strange
Hon. Thomas S. Zilly
U.S. District Court, Seattle
No. C09-1677-TSZ




                                                                        1
        Case 2:09-cv-01677-TSZ Document 186 Filed 01/13/21 Page 2 of 13




Table of Contents
Introduction                                                              3

I:   Summary of Progress                                                  5

II: Preparing for Exit                                                13




                                                                              2
        Case 2:09-cv-01677-TSZ Document 186 Filed 01/13/21 Page 3 of 13




               Wraparound with Intensive Services (WISe)
                    Implementation Status Report

Introduction

In the past year, Wraparound with Intensive Services (WISe) has expanded to provide
depth and reach to Washington’s Medicaid children and youth. While much of the exit
criteria for Court and Plaintiffs’ Counsel oversight have been resolved, the State remains
focused on meeting the remaining WISe access and intensity criteria discussed in this
report. At the same time, WISe has demonstrated resilience to the challenges of COVID-19
by delivering services through telehealth and other measures. The State is confident that it
can soon resolve the outstanding exit criteria by June 30, 2021.

In December 2013, the State of Washington settled T.R. v. Birch and Strange (formerly
Dreyfus and Porter), filed four years earlier, which required the State to provide children
and youth on Medicaid with intensive mental health services in homes and community
settings. In the settlement, Washington State committed to developing intensive mental
health services, based on a “wraparound” model, so that eligible youth can live and thrive in
their homes and communities and avoid or reduce costly and disruptive out-of-home
placements. As part of the settlement, Washington State developed Wraparound with
Intensive Services (WISe). WISe is designed to provide comprehensive behavioral health
services and supports to Medicaid-eligible individuals, up to 21 years of age, with complex
behavioral needs and to assist their families on the road to recovery.

By early 2018, parties acknowledged that the State would not have completed all exit
criteria by the original anticipated completion date of June 2018. In April 2018, the parties
submitted a Stipulation to the Court with clarifications to various exit criteria of the T. R.
Settlement Agreement and to further apprise the Court on the status of the implementation
efforts. In June 2019, it was determined the State needed additional time to allow
demonstration of exit criteria established in the T.R. Settlement Agreement. On July 1,
2019, the parties determined an additional 12 months (July 1, 2019 - June 30, 2020) would
be necessary to complete all exit criteria and agreed to further clarifications to the exit
criteria in para 69(c) of the Settlement Agreement. In July 2020, the parties agreed that
most issues in the settlement agreement had been resolved and were complete. However,
five issues remain unresolved and a 12-month extension (July 1, 2020 - June 30, 2021) was
agreed upon to demonstrate substantial compliance.

Until the full exit of the settlement agreement, the State will provide the Court, the
plaintiffs, and the public with an annual T. R. Status Report that describes progress in
meeting obligations under the agreement. This T. R. Status Report is the seventh annual
report and will focus on the remaining unresolved exit criteria.

This year’s report focuses on the remaining unresolved exit criteria. Those five criteria are
A.) access and service delivery; B.) the distribution of the WISe service array; C.) utilization
                                                                                               3
        Case 2:09-cv-01677-TSZ Document 186 Filed 01/13/21 Page 4 of 13




by eligible children and youth; D.) statewide capacity and service intensity, and E.)
execution of the Implementation Plan as approved or amended. Each of these criteria are
addressed in Section I, along with a description of the COVID impact to that issue and the
State’s response.




[Remainder of this page intentionally left blank.]




                                                                                             4
        Case 2:09-cv-01677-TSZ Document 186 Filed 01/13/21 Page 5 of 13




I. Summary of Progress

Over the past year, Health Care Authority continued work with all levels of the child serving
system on targeted efforts to accomplish obligations identified during T. R. mediation while
at the same time maintaining statewide implementation benchmarks. Partners in this
work include the Department of Children, Youth, and Families (DCYF), Department of
Social and Health Services/Developmental Disabilities Administration (DSHS/DDA),
statewide and regional Family, Youth, System Partner Round Tables (FYSPRTs), WISe
agencies, and Managed Care Entities (i.e. Behavioral Health Organizations and Managed
Care Organizations).

Areas of focus included:
    Access and Service Delivery;
    Due Process;
    Quality Management Plan; and
    Providing WISe and Behavior Rehabilitation Services (BRS) concurrently

With teaming across all system levels, in July 2020, the State successfully exited from 24 of
the 29 T.R. exit criteria. Highlights of these accomplishments include:
     Adopting and using consistent procedures statewide to identify Class members for
        possible eligibility for the WISe Program and Services;
     Adopting and using consistent procedures to inform Class members and other
        stakeholders about the WISe Program, eligibility, and access;
     Using CANS statewide to assess individual and family strengths and needs, support
        clinical decision-making and practice and to measure and communicate the outcomes
        of WISe;
     Achieving improved outcomes for youth in the WISe program, as measured by
        improvements in CANS domain scores and/or relevant clinical items from the CANS;
     Developing and using a mechanism (the WISe Workforce Collaborative) to provide
        cross-system training and technical assistance on the implementation of CANS and
        WISe for agencies and providers of child-serving agencies;
     Providing access and services to youth jointly served by BRS and behavioral health
        agencies consistent with the WISe service delivery model and the Access protocol;
     Including in charters a stated recognition of youth- and family-voice and values;
     Including youth and families in governance and policy development through Family
        Youth System Partner Roundtables; and
     Developing and using the WISe Quality Plan.

The State has an extension through June 2021 to demonstrate substantial compliance in
the five remaining exit criteria. This report will highlight the status of each of these
remaining criteria. Status updates will also include any available information on COVID
impacts.




                                                                                            5
        Case 2:09-cv-01677-TSZ Document 186 Filed 01/13/21 Page 6 of 13




1. Focus on Unresolved T. R. Exit Criteria

       A. WISe Access and Service Delivery

One of the remaining exit criteria, paragraph 67(b), requires the State to adopt and use the
WISe access protocol statewide to identify, screen, assess, refer and link Class members to
WISe program and services. To address this obligation, Washington monitors regional
screening numbers and caseloads on a regular basis. Predictive modeling that builds upon
the foundation of the proxy (see “Statewideness of WISe Caseload”, October 2020) is used
to assess whether regional caseloads are aligned with needs based on the characteristics
and population size of Medicaid youth in the service area. The parties are continuing to
discuss the State’s method for predictive modeling to assess regional caseloads needs and
have not yet reached agreement.

The parties agree that current data indicates at least two of ten regions (North Central,
Spokane) need to grow capacity; both of those regions received significant contract target
increases in July 2020 to help them move toward higher service numbers. The parties will
continue discussing caseloads for the other eight regions.

More detailed information on WISe Screenings in Washington State can be found in the
Statewide WISe screening report. Regional versions are not posted online, due to small
numbers, but was most recently shared with Plaintiffs’ counsel in September 2020.

For these reports, the full implementation service target in the “Statewideness of WISe
Caseload” reports have been adjusted upward from 3,150 to 3,250, effective July 2020,
based on projected growth in the child Medicaid population (See section C, Utilization of
WISe, for additional information). Using a similar approach, the parties will continue
evaluating the alignment of regional screening volume with the characteristics and
population size of Medicaid youth in the service area. While data indicates that the
screening volume is generally on track within each region, Plaintiffs have ongoing concerns
that screening data indicates there may be significant under-screening of young adults (18-
20 year olds).

To highlight pathways for WISe referrals and screening the WISe Access Protocol was
developed prior to WISe implementation. The annual 2020 WISe Manual update included
edits to the WISe Access Protocol to better reflect the process for checking eligibility for
members of a Managed Care Entity (MCE) and non-MCE beneficiaries (i.e. American
Indian/Alaska Native beneficiaries getting FFS WISe). The edits can be found in the 2020
WISe manual, Section 3, page 21 “WISE Access Protocol/Access Model for Wraparound
with Intensive Services (WISe).”

Specific information and protocols for referring youth to WISe can also be found online.
Information sheets are on the WISe HCA website under the header “Where can I find
guidance for referring to WISe?” Referral protocols for providers and system partners can
be found online at the HCA WISe website as well.

                                                                                               6
        Case 2:09-cv-01677-TSZ Document 186 Filed 01/13/21 Page 7 of 13




COVID impact and response: HCA and MCOs worked diligently to assist providers to adapt
to restrictions under COVID. HCA held on-going webinars to keep providers updated and
answer questions from the field. On March 19, 2020, Washington State’s request to the
Centers for Medicare & Medicaid Service (CMS) for Medicaid flexibility was approved under
Section 1135. This allows reimbursement for telephone visits at the same rate as telehealth
video visits. More info available at: https://www.hca.wa.gov/information-about-novel-
coronavirus-covid-19 MCOs and the WISe Workforce Collaborative continued with
planned meetings and coaching to support implementation telehealth.

       B. WISe Service Array

Another of the unresolved exit criteria is related to the WISe “service array.” Exit criteria
paragraph 67(c) requires the provision of the full WISe service array statewide. For this
requirement, the WISe Service Characteristics report is generated to identify an overview
of all treatment modalities offered and for the system to monitor outcomes. The most
current report shows that every region is providing the full WISe service array, though the
volume of services within different service modalities differs across the state. Variations on
these metrics are expected and result from several factors including: tailoring the program
to the needs and preferences of clients and families; the different compositions of service
populations across entities; and the different billing/encountering practices across entities.

There may also be real differences in services offered to WISe clients by different providers
or in different regions. Therefore, the WISe service characteristics report is used to assess
whether minimum service expectations are being met and whether variations in the
service package are significant enough to warrant further discussion and follow-up.

For example, by WISe program standards, each youth should have at least one Child and
Family Team (CFT) meeting per month. The WISe Manual requires a minimum of one CFT
meeting per month: “Meeting frequency should be determined by needs intensity. Monthly
meetings are a minimum requirement” (WISe Manual, p 11). A minimum meeting length is
not specified.

The CY2020 Q3 WISe Characteristics Report indicates that statewide in CY 2019, WISe
clients had an average of 1.6 hours per month in Child and Family Team Meetings, and that
this varied from 0.9 hours CFT in North Central to 2.6 hours CFT in North Sound (King
County was in between at 1.1 hours). There has been improvement from prior years when
some regions, including King County, showed only a negligible fraction of service hours
reflecting CFT meetings (e.g., SFY 2017). Nevertheless, in regions in which CFT average
service hours are 1.0 hour or below, this indicates that some youth are likely not getting
the required monthly CFT.

This conclusion has been confirmed the WISe Quality Improvement Review Tool (QIRT),
which includes measures to assess frequency of CFT meetings. The most recent QIRT
information available is from the first two quarters (quarter 1, 2020 and quarter 2, 2020)
of the 2020 QIRT review cycle, and summarizes findings from QIRT reviews of 10 WISe
                                                                                             7
        Case 2:09-cv-01677-TSZ Document 186 Filed 01/13/21 Page 8 of 13




agencies. These reviews focused on the first 90 days of WISe services. Of the 91 files
reviewed in these two quarters, the majority of clients had a CFT meeting frequency
consistent with the monthly CFT expectation: 63% had 2 or 3 CFT meetings in the first 90
days of WISe. However, 29% had only 1 CFT in the first 90 days, and 9% had no CFTs in the
first 90 days. When QIRT data suggests that a WISe provider agency is not meeting a core
WISe Manual expectation, such as holding consistent monthly CFTs, additional coaching
and technical assistance is provided to that agency via the WISe Workforce Collaborative to
support targeted quality improvement. In addition, WISe providers are receiving training
from the State’s consultant, the PRAED Foundation, and HCA staff on the use of the QIRT.
This training supports ongoing monitoring of provider-level practices, including CFT
frequency.

COVID impact and response: WISe practitioners are adapting and providing telehealth to
deliver the WISe service array. Preliminary data suggests that telehealth and other remote
technologies accounted for 1% of WISe service encounters prior to March 2020, and
climbed to about two-thirds of service encounters by summer 2020. In addition to
behavioral health, providers in King County and Clark County have dropped materials at
the residence for individual, group or CFT sessions, as well as family activities and food
delivery.

       C. Utilization for WISe

Exit Criteria paragraph 67(i) requires the State to establish a range of estimated service
utilization with an expectation that the State is providing WISe statewide within that range.
The April 2018 stipulations between the parties state that:

       “Utilization for WISe is reached when the annual unduplicated caseload is 82.5% of
       the estimated number of class members to be served. The parties agree that until
       June 30, 2019, the estimated number of class members to be served will be 7,000
       annually, and the Defendants will have reached utilization if by that time, the
       monthly caseload count is 2,600.

       Should substantial compliance not be achieved by June 30, 2019, the annual service
       target will be adjusted on an annual basis to reflect the most recently available
       annual caseload growth rate for Washington’s age 0-20 Medicaid population.”

Substantial compliance was not achieved by June 30, 2019 and the annual growth of the
Medicaid population (SFY 2017-2018) was reviewed at that time and was found to be a
negligible decline. Therefore, the statewide utilization target was held at 2,600 through
SFY20. The statewide monthly WISe caseload surpassed 2,600 in May 2019 (see 2020 Q1
WISe Dashboard, section “WISe Implementation Progress”). See WISe Quarterly Dashboard
Q3, 2020. The “Statewideness of WISe Caseload” is used by the state as a monitoring tool
and was most recently shared with plaintiffs’ counsel in October 2020.

In July 2020, parties agreed to a partial exit and extension of 12 months to demonstrate
completion of the remaining criteria. The annual service target for full implementation has
                                                                                             8
        Case 2:09-cv-01677-TSZ Document 186 Filed 01/13/21 Page 9 of 13




been adjusted to reflect projected 3.2% growth (see “Annual Medicaid Caseload Growth”,
August 2020) rate for Washington’s age 0-18 Medicaid population. Based on this review
and effective July 1, 2020, the estimated number of class members to be served annually is
7,225 and the monthly caseload at full implementation is 3,250. Substantial compliance of
82.5% for the monthly caseload count is 2,685. The state is also reviewing the "Annual
Medicaid Caseload Growth" report to determine if the Caseload Forecast Council's forecast
for 19 & 20 year old youth can be incorporated into the modeling for Categorically Needy
Children.

For SFY21, starting in July 2020, contracts with MCOs for WISe capacity were adjusted to
reflect the annual Medicaid caseload growth and characteristics and population size of
Medicaid youth in regional service areas. HCA has contracted with MCOs to have 3,276
youth receive WISe monthly, slightly above the T.R. full implementation target of 3,250.
Two regions of the state, North Central and Spokane, will need to increase workforce and
number of WISe teams to meet the newly increased contract monthly caseload targets.
Both regions have been informed to begin the hiring process. In other regions of the state,
two new agencies were added to the WISe roster: Wahkiakum County Health and Human
Services and Casteele, Williams and Associates (CWA) in Pierce County.

COVID impact and response: The data reviewed thus far show little impact of COVID on
WISe caseloads. The only observed decrease has been in the summer months, consistent
with seasonal trends in past years. However, providers in North Central and Spokane who
need to recruit and hire new staff have expressed concern about unknown hiring patterns
during a pandemic and share it is unclear how timely this process will be.

       D. WISe capacity and service intensity across Washington

 Exit Criteria paragraph 67 (i) requires the State to establish an estimated service
utilization range, and provide services within that range. Paragraph 67(j) similarly
requires the State to build statewide capacity to provide WISe services to all youth for
whom WISe is medically necessary and provide services within the identified range. To
demonstrate substantial compliance for Paragraphs 67(i) and (j) of the Settlement
Agreement, the state agreed to the following:

      Utilization for WISe is reached when the annual unduplicated caseload is 82.5% of
       the estimated number of class members to be served;
      For purposes of translating between the annual unduplicated caseload and monthly
       unduplicated caseload, the parties have agreed that the State will use a nine month
       average for service duration; and
      The average statewide WISe service intensity must be no lower than 10.5 hours per
       month, but no Region will have an average service intensity lower than 9 hours per
       month.




                                                                                              9
       Case 2:09-cv-01677-TSZ Document 186 Filed 01/13/21 Page 10 of 13




For state fiscal year 2021 based on projected increases to the Medicaid child caseload, the
updated full implementation caseload service targets are 7,225 annually and 3,250
monthly, and the updated substantial compliance service target is 2,685 monthly.

Plaintiffs will continue working with the State to evaluate the State’s targets and assess
whether there is appropriate regional caseload distribution in order to satisfy the
requirement for Statewideness. In addition, Plaintiffs remain concerned that the statewide
and regional length of stay numbers are below the agreed upon average nine-month length
of stay used to translate between annual and monthly unduplicated caseloads.

In regard to service intensity, the average statewide WISe service intensity must be no
lower than 10.5 hours per month, but no region will have an average service intensity
lower than 9 hours per month. HCA continues to monitor progress on WISe service
intensity, and reports are posted on the HCA WISe Reports webpage, most recent report Q3
2020. Notification of updates and the link for these reports are also shared with a variety
of stakeholders including Plaintiffs’ Counsel.

There are a few regions with an average service intensity lower than the 9 hour average
regional benchmark. These regions include King and North Central slightly below the
benchmark and Great Rivers and Salish slightly above. MCOs are holding Regional WISe
Collaborative meetings with WISe agencies in each region across the state. For regions of
concern these meetings have focused on identifying challenges and strategies to increase
service intensity. When individual agencies within a region are identified that are
consistently below the benchmark, MCOs will work with that agency to provide specific
feedback and assist in identifying specific strategies to improve service intensity. One
strategy statewide is offering telehealth group treatment or therapeutic psychoeducation
sessions for youth and family members. In King and North Central specifically, MCOs have
been working to reduce the number of individuals enrolled in “split” WISe teams, where
the therapist is employed at a non-WISe provider agency. Overall the number of
individuals enrolled in split WISe teams in these two regions has declined significantly and
no new individuals are being enrolled without a clear medically necessary reason to do so.

HCA will continue to provide updates to Plaintiffs’ Counsel on how HCA and MCOs are
supporting and monitoring service intensity in the regions with 3-month rolling averages
below the monthly average of 9 service hours. The most recent WISe Service Intensity
Report from September 2020 was sent to Plaintiffs’ Counsel in October 2020 and can be
found on the WISe reports page online.

MCOs and En Route continue with ongoing TA regarding service intensity as well as
assigned teaming and coaching to underperforming provider agencies with high
performing agencies for purposes of cross training.

COVID impact and response: A small decrease in WISe service intensity occurred in March
2020, but this metric largely recovered by April 2020. The recovery was aided by HCA and
providers working quickly to transition many services to telehealth and other remote
platforms. Preliminary numbers suggest that by summer 2020, roughly two-thirds of WISe

                                                                                          10
       Case 2:09-cv-01677-TSZ Document 186 Filed 01/13/21 Page 11 of 13




services were provided via telehealth and other remote technologies. While most regions
were able to quickly navigate the transition of services from in-person to telehealth,
without a prolonged decrease in service intensity, it is worth noting that internet access is
not equal across Washington State. Some regions such as Central Washington and parts of
Spokane are rural and frontier regions and do not have the same internet access more
urban regions have. This poses a challenge for providers in counties such as Ferry, Grant,
Lincoln and Okanogan, where not all WISe families have access to connected devices within
their homes to use for telehealth services.

       E. Implementation Plan Exit Criteria

The fifth unresolved exit criteria, paragraph 71(b), is linked to the WISe Implementation
Plan Objective 3. 6-7 to demonstrate WISe caseload capacity. For FY21, HCA has
contractual requirements with MCOs for a WISe monthly caseload target of 3276 slightly
above the T.R. full implementation target of 3250. To assess and monitor WISe provider
capacity, HCA contractually requires monthly WISe Progress reports from the MCOs. The
WISe Progress reports are submitted by each plan and reflect the WISe caseload of their
members in each region they serve.

HCA provided the September 2020 MCO WISe Progress Reports to Plaintiffs’ Counsel to
demonstrate regional provider contracted capacity. This report identifies the regional
caseload target and tracks monthly the caseload count in each region for each plan.
September reports identify that two of 10 regions (North Central, Spokane) need to grow
capacity; both received significant contract target increases in July 2020.

COVID impact and response: During the summer season there was a monthly caseload
decline which reflects a longstanding seasonal trend. However, the impact of COVID on
traditional fall referral sources such as school personnel is yet unknown. MCOs reported
WISe providers were being proactive in connecting with referral sources to help support
engagement and linkage into WISe.

The September 2020, MCO WISe Progress Reports were provided to Plaintiffs’ Counsel in
October 2020.

Additional Annual T.R. Implementation Status Reports:
    2019 https://www.hca.wa.gov/assets/program/wise-implementatiom-status-
       report-2019.pdf
    2018 https://www.hca.wa.gov/assets/program/wise-implementation-status-
       report-2018.pdf
    2017 https://www.hca.wa.gov/assets/program/wise-implementation-status-
       report-2017.pdf
    2016 https://www.hca.wa.gov/assets/program/wise-implementation-status-
       report-2016.pdf
    2015 https://www.hca.wa.gov/assets/program/wise-implementation-status-
       report-2015.pdf

                                                                                           11
       Case 2:09-cv-01677-TSZ Document 186 Filed 01/13/21 Page 12 of 13




      2014 https://www.hca.wa.gov/assets/program/wise-implementation-status-
       report-2014.pdf
      September 2017, Exit Conference
      April and June 2018, Stipulation Re: Clarifications
      July 2019, Stipulation Re: Amended Clarifications




[Remainder of this page intentionally left blank.]




                                                                                12
       Case 2:09-cv-01677-TSZ Document 186 Filed 01/13/21 Page 13 of 13




II. Preparing for Exit

The State anticipates fully exiting the Settlement Agreement by June 30, 2021. During the
extension period which is through June 30, 2020, parties will continue to schedule TRIAGe
meetings as needed. HCA will continue with the agreed upon reporting schedule, post
reports to the HCA website and email links to Plaintiffs’ Counsel. HCA will continue to
document status updates for the five remaining exit criteria using the established T.R. Exit
Criteria Demonstration document format.




[Remainder of this page intentionally left blank.]




                                                                                          13
